1. Defs’ (The News and Observer Publishing Company, McClatchy Newspapers, Inc., and Mandy Locke) Notice of Appeal Based Upon a Constitutional Question (COA14-625)
1. Dismissed ex mero motu
2. Defs’ (The News and Observer Publishing Company, McClatchy Newspapers, Inc., and Mandy Locke) PDR under N.C.G.S. § 7A-31
2. Denied
3. North Carolina Association of Broadcasters, North Carolina Press Association, the Associated Press, BH Media Group, Inc., Gannett Company, Inc., Halifax Media Group, The Carolina Journal, and Time Warner Cable News’ Conditional Motion for Leave to File Amicus Brief
3. Dismissed as moot